Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16, neither Hirotoshi (JPH0552202A) nor Yoshida (US5297408A) disclose every single limitation as set forth, nor does the combination of Hirotoshi and Yoshida teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein the hydraulic adjusting unit is controllable such that a first stroke section of a stroke of the cylinder is implemented by both the first valve arrangement and the second valve arrangement, and a second stroke section of the stroke of the cylinder is implemented only by the first valve arrangement that has a smaller nominal volume flow than the second valve arrangement” in combination with the other limitations of the claim. 
Claims 17-25 are allowed because they depend from claim 16.

Regarding claim 26, neither Hirotoshi (JPH0552202A) nor Yoshida (US5297408A) disclose every single limitation as set forth, nor does the combination of Hirotoshi and Yoshida teach single limitation of the claim. Specifically, the prior art fails to disclose “the adjusting unit is controlled in a first section of a stroke of the cylinder between the actual roll position and the nominal roll position by the first valve arrangement and the second valve arrangement, and in a second section of the stroke of the cylinder only by the first valve arrangement that has a smaller nominal volume flow than the second valve arrangement” in combination with the other limitations of the claim. 
Claims 27-30 are allowed because they depend from claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725